Owen, J.
(dissenting). The result of this litigation should cause the legislative mind most serious reflection. A husband, with most commendable prudence and foresight, purchased an accident insurance policy which provided for the payment of $5,000 to his widow in case of death resulting from bodily injuries. Death occurred by reason of bodily injuries, and she seeks to recover on the insurance policy. In order to establish the causal relation between the bodily injuries and the death, the testimony of his attending physician is essential. That testimony is declared incompetent and is not received by reason of the provisions of sec. 4075,' Stats., which provides:
“No person duly authorized to practice physic or surgery shall be permitted to disclose any information which he may *358have acquired in attending any patient in a professional character, and which information was necessary to enable him to prescribe for such patient as a physician or to do any act for him .as a surgeon.”
It is suggested that the legislature can, with much profit, in a consideration of the wisdom of this enactment, balance equivalents with a view of determining whether this statute is promotive or destructive of justice.
The rule did not obtain at common law. It had its origin in the state of New York, and has been adopted by approximately one half of the states of this country. It is said that it was enacted for the purpose of encouraging patients to disclose , fully their ailments to their attending physicians without apprehension that their statements so made could be disclosed upon the witness stand to their humiliation and disgrace. As compared with the innumerable ailments to which human flesh is heir, those which bring shame or disgrace to the sufferer are inconsiderable. Of those so afflicted who consult physicians but an inconsequential proportion are restrained from complete disclosure by apprehension of enforced publicity of shameful secrets. When we realize that but an insignificant segment of society requires protection of this nature, well may we wonder whether the shield designed for their benefit should be made so broad and ample as to constitute 'an insuperable barrier to the attainment of justice by the heirs and representatives of those who do not need such protection.
Ordinarily bodily affliction and disease are attended with neither shame nor disgrace. The character of one’s ailment is not usually a secret. It is generally known to one’s neighbors, friends, and acquaintances. In all the range of human affliction one can think of but one class of diseases that he would hide from his friends and neighbors, and that is venereal diseases. No other diseases, nor class of diseases, bring humiliation or shame or disgrace to the *359sufferer. He who .has acquired venereal disease by clandestine liaison has scant claim upon legislative consideration for protection from the shame which he has deliberately invited. In the last analysis, therefore, this statute must be said to have been enacted to save from shame and disgrace those who by their own acts have forfeited their honor. If this could be done without at the same time working injustice to the innocent and the pure, the purpose might be generous and praiseworthy. But where the innocent are made to suffer to shield the wicked and the guilty from the publicity of their own misconduct, the cost of generous consideration becomes too great. Taking society as a whole, this statute cheats rather than promotes justice. It suppresses rather than reveals truth. This case furnishes a splendid illustration of its consequences. Hire a poor widow is turned out of court, unable to recover on a contract made by her deceased husband for her benefit, because this statute closes the mouth of his attending physician. The same result must follow in any case for the recovery of damages for death caused by wrongful act, where the testimony of the attending physician is necessary to establish the causal relation between the injury and the death. The innocent should not be thus deprived of justice and made to pay the cost of the protection which this statute would-afford to those who have forfeited all right to protection. ,
The centuries of experience during which the common law was developed did not give rise to this rule. As already stated, it had its origin in a statutory enactment of the state of New York, and not more than half of the jurisdictions of this country have been impressed with the wisdom or justice of the rule thus created. Well may this statute receive legislative reconsideration, and if it still be thought desirable to afford protection to those who have but scant claim upon the consideration of society, then let it be so *360framed that such protection can be extended without working hardship and injustice to the innocent and the pure. While a statute so sweeping and unambiguous in its terms is difficult of administration by the courts so that injustice, will not result, or of confinement to the accomplishment of the purposes for which all know it was designed, yet, nevertheless, courts have somewhat ameliorated its harsh results by the application of well-founded legal principles. It has been held that the statute confers a privilege upon the patient, and that he may release the seal placed upon the mouth of the physician by waiving the privilege. In order that harsh results might not follow, it has been held in many jurisdictions that the privilege could be waived by an heir or personal representative of the patient after he 'is dead. 4 Wigmore,.Ev. § 2391 and cases cited, to which may be added Olson v. Court of Honor, 100 Minn. 317, 110 N. W. 374. This court, however, is firmly committed to the proposition that the privilege may be waived by no one except the patient himself, and that the power does not pass to his heirs or personal representatives. Will of Hunt, 122 Wis. 460, 100 N. W. 874; Will of Bruendl, 102 Wis. 45, 78, N. W. 169; Casson v. Schoenfeld, 166 Wis. 401, 166 N. W. 23. But it is also firmly established that the privilege may be waived by acts other than those amounting to an express waiver in open court. McGinty v. Brotherhood of Railway Trainmen, 166 Wis. 83, 164 N. W. 249. It is also well established that where a testator calls upon his attorney to witness his will he thereby releases the seal placed upon the lips of his attorney by force of the similar rule making confidential communications made by the client to his attorney, and the attorney becomes a competent witness to the execution of the will and to the competency of. the testator to make a will. McMaster v. Scriven, 85 Wis. 162, 55 N. W. 149; Will of Coleman, 111 N. Y. 220, 19 N. E. 71; Alberti v. N. Y., L. E. & W. R. Co. 118 N. Y. 77, 85, 23 N. E. 35. These cases recognize the principle that, *361although dead, the deceased may leave behind him evidence which indicates an express intention on his part to waive the privilege. In Will of Coleman, supra, it is said:
“It would be contraryJo settled rules of law to ascribe to the testator an intention, while making his will and going through the forms required to make it a valid instrument, to leave in operation the provisions of a statute which he had power to waive, but which, if not waived, might frustrate and defeat the whole object of his action.”
Just as these considerations have prompted courts to hold that, where a testator requested his attorney to witness his will, he thereby waived the privilege of secrecy attaching to his communications, so here it should be held, in my opinion, that the deceased, in applying for, taking out, and paying premiums upon this insurance policy, waived the privilege of secrecy which the statute imposes upon his attending physician.
It is matter of common knowledge that in order to recover upon a policy of this kind it must be proved that death was the result of an injury, and that in the vast majority of cases this causal relation can be proved only by the attending physician. It is to be presumed that when insured made application for the insurance policy and. paid the premiums thereon as they became due he did it with the intention that his beneficiary would be able to secure the benefits provided by the terms of the policy. With that, plain proposition every one will agree. Now to ascribe to him an intention to leave the provisions of this statute in force, thereby destroying the only evidence upon which his beneficiary may rely to establish liability under the policy which he has bought and paid for, is to make his transaction a most silly and foolish one. To my mind the waiver of the statute follows as logically in this case as it does when a testator calls upon his attorney to witness his will, ,and just as logically as it did in the McGinty Case, 166 Wis. 83, 164 N. W. 249. People pay for death-benefit provisions in in*362surance policies for but one purpose, i. e. so that their beneficiaries may recover thereon in case of death, and it is not their intention that such provisions shall be rendered nugatory, and their premium payments donations to the insurance companies, by withholding from the beneficiaries the only evidence upon which they may rely to collect upon the insurance policy when the insured has it within his power to release it.
I maintain, therefore, that by the very act of applying and paying for an insurance policy of this nature the insured thereby waives the privilege of the statute just as effectually as does the testator who calls upon his attorney to witness his will.
I agree that the statements made by the deceased to his physician concerning the nature of the bodily injuries cannot be received for the purpose of proving the.fact of the accident. But in this case there was ample evidence from which the bodily injuries might be inferred without reliance upon statements made to the physician by the deceased.
For these reasons, therefore, I think the judgment should be- reversed, and the cause remanded for a new trial.
I am authorized to state that Mr. Justice Siebecker concurs in the foregoing dissenting opinion.
A motion for a rehearing was denied, with $25 costs, on September 25, 1920.